EXHIBIT 10.32
AMENDMENT ONE TO THE
TOYS “R” US, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
          THIS AMENDMENT to the Toys “R” Us, Inc. Supplemental Executive
Retirement Plan (the “Plan) is made, effective as of February 1, 2008, unless
otherwise indicated herein.
          WHEREAS, the Board of Directors of Toys “R” Us, Inc. (the “Company”)
has determined that it is in the best interests of the Company to amend the Plan
to (i) include special provisions intended to ensure compliance with Internal
Revenue Code Section 409A relating to deferred compensation, (ii) change the
Plan Year to the calendar year, and (iii) make certain other administrative and
conforming changes.
          NOW, THEREFORE BE IT RESOLVED, that the Company hereby amends the
Plan, effective as of the dates set forth herein, as follows:

  1.   The Plan is hereby amended by adding the following sentence to the end of
Section 2.3:         “If the Participant fails to designate a person to receive
benefits which may be due under the Savings Plan upon his or her death, or if no
such person survives the Participant, Beneficiary means the first surviving
person or persons (in equal shares) in the following classes of successive
preference: (i) the Participant’s widow or widower, (ii) the estate of the
Participant.”     2.   The Plan is hereby amended by adding the following new
definition as Section 2.7 and by renumbering the existing definitions
accordingly:

  “2.7   “Compensation” means Compensation as defined under Section 1.08(a), (e)
and (f) of the Savings Plan, but substituting February 1, 2008 for March 1, 2007
in Section 1.08(f). Notwithstanding the foregoing, Compensation for purposes of
this Plan shall not include payments classified by the Company as sign-on
bonuses, retention bonuses, any type of success bonuses or project completion
bonuses, or any other bonuses other than the annual incentive under the
Management Incentive Plan or any successor plan. The definition of Compensation
shall be modified as provided in Section 5.5 regarding Disability.”

  3.   The Plan is hereby amended by deleting Section 2.9 (as renumbered) in its
entirety and substituting the following:

 



--------------------------------------------------------------------------------



 



  “2.9   “Disability” means Disability as defined under Section 1.13 of the
Savings Plan.”

  4.   The Plan is hereby amended by deleting Section 2.12 (as renumbered) in
its entirety and substituting the following:

  “2.12   “Eligible Earnings” for a Plan year means the portion of a
Participant’s Compensation for the calendar year ending with or within the Plan
Year that exceeds the compensation limitation under Section 401(a)(17) of the
Code for such calendar year

  5.   Effective as of February 1, 2006, the Plan is hereby amended by adding
the following new definition as Section 2.13 and by renumbering the existing
definitions accordingly:

  “2.13   “Employee” means Employee as defined under the Savings Plan, provided
that such Employee is a member of a select group of management or highly
compensated employees as determined by the ECOB.”

  6.   The Plan is hereby amended by deleting Section 2.20 (as renumbered) in
its entirety and substituting the following:

  “2.20   “Plan Year” means, for Plan Years beginning on and before February 1,
2007, the 12-month period beginning on February 1 and ending on the last day of
January of the following calendar year. The Plan Year beginning on February 1,
2008 shall end on December 31, 2008 and also may be referred to herein as the
“Short Plan Year.” Beginning on January 1, 2009, the Plan Year shall be the
12-month period beginning on January 1, 2009 and every successive 12-month
period beginning on January 1st thereafter.”

  7.   The Plan is hereby amended by deleting Section 2.21 (as renumbered) in
its entirety and substituting the following:

  “2.21   “Savings Plan” means the “TRU” Partnership Employees’ Savings and
Profit Sharing Plan, as amended and restated as of March 1, 2006, as the same
may be amended from time to time.”

  8.   Effective as of February 1, 2006, the Plan is hereby amended by deleting
the second sentence of Section 2.22 (as renumbered) in its entirety and
substituting the following:

 



--------------------------------------------------------------------------------



 



      “A determination as to whether a Participant terminates from employment
shall be made by the Administrative Committee and shall be based on all of the
surrounding facts and circumstances pursuant to Section 409A of the Code without
the application of any optional provisions.”

  9.   The Plan is hereby amended by deleting Section 2.23 (as renumbered)
[definition of “Total Compensation"] in its entirety and the term “Total
Compensation” is deleted and replaced with the term “Compensation” wherever it
appears in the Plan.     10.   Effective as of February 1, 2006, the Plan is
hereby amended by adding the following new definition as Section 2.24:

  “2.24   “Year of Service” means Year of Service as defined under Section
1.48(b) of the Savings Plan.”

  11.   The Plan is hereby amended by deleting the first sentence of Section 3.1
in its entirety and substituting the following:         “The Executive Committee
of the Board of Directors (“ECOB”) or the Administrative Committee (subject to
the ability of the ECOB to restrict the Administrative Committee) shall
administer the Plan in accordance with its terms, and shall have all powers
necessary to accomplish such purpose, including the power and authority, at its
sole and absolute discretion, to construe and interpret the Plan, to define the
terms used herein, to prescribe, amend and rescind rules and regulations,
agreements, forms, and notices relating to the administration of the Plan, and
to make all other determinations necessary or advisable for the administration
of the Plan including, without limitation, determination of Participant benefit
claims in accordance with Section 3.4 of the Plan.”     12.   Effective as of
February 1, 2006, the Plan is hereby amended by adding the following new
Section 3.4:

  “3.4   Any Participant, Beneficiary or authorized representative (the
“Claimant”), may file a claim for benefits under the Plan by submitting to the
Administrative Committee a written statement describing the nature of the claim
and requesting a determination of its validity under the terms of the Plan.
Subject to the provisions of Article III, within 90 days after the date such
claim is received by the Administrative Committee, it shall issue a ruling with
respect to the claim. If special circumstances require an extension of time for
processing, the Administrative Committee will send the Claimant written notice
of the extension prior to the termination of the 90-day period. In no case,
however, will the extension of time delay the Administrative Committee’s

 



--------------------------------------------------------------------------------



 



      decision beyond 180 days after the Administrative Committee received the
claim. If the claim is wholly or partially denied, written notice shall be
furnished to the Claimant, that shall set forth in a manner calculated to be
understood by the Claimant:

     (a) the specific reason or reasons for denial;
     (b) specific reference to pertinent Plan provisions on which the denial is
based;
     (c) a description of any additional material or information necessary for
the Claimant to perfect the claim and an explanation of why such material or
information is necessary; and
     (d) an explanation of the claims review procedures.
Any Claimant, whose claim for benefits has been denied, may appeal such denial
by resubmitting to the Administrative Committee a written statement requesting a
further review of the decision within 60 days of the date the Claimant receives
notice of such denial. Such statement shall set forth the reasons supporting the
claim, the reasons such claim should not have been denied, and any other issues
or comments which the Claimant deems appropriate with respect to the claim.
If the Claimant shall request in writing, the Administrative Committee shall
make copies of the Plan documents pertinent to his claim available for
examination by the Claimant.
Within 60 days after the request for further review is received, the
Administrative Committee shall review its determination of benefits and the
reasons therefor and notify the Claimant in writing of its final decision. If
special circumstances require an extension of time for processing, the
Administrative Committee will send the Claimant written notice of the extension
prior to the termination of the 60-day period. In no case, however, will the
extension of time delay the Administrative Committee’s decision on such appeal
request beyond 120 days following receipt of the actual request. Such written
notice shall include specific reasons for the decision, written in a manner
calculated to be understood by the Claimant, with specific references to the
pertinent Plan provisions on which the decision is based.
Any suit for benefits must be brought within one year after the date the
Administrative Committee has made a final denial of a claim for benefits.
Notwithstanding any other provision of the Plan to the contrary, any suit for
benefits must be brought within two years after the date on which the payment
was made or the date on which the action complained of occurred.”

 



--------------------------------------------------------------------------------



 



  13.   The Plan is hereby amended by deleting the first clause of Section 5.5
and replacing it with the following:         “During Disability Periods
commencing in a Plan Year beginning prior to February 1, 2008, the Compensation
taken into account for purposes of Notional Contributions under Section 5.1, if
any, shall be determined as follows:”     14.   The Plan is hereby amended by
adding a new Section 5.6 and re-numbering Section 5.6 as Section 5.7:

  “5.6   During Disability Periods commencing in a Plan Year beginning on and
after February 1, 2008, the Compensation taken into account for purposes of
Notional Contributions under Section 5.1, if any, shall be determined as
follows:

  (a)   Compensation for the Plan Year in which the Participant Becomes
Disabled. If the Participant terminates active service due to Disability during
a Plan Year, such Participant’s Compensation for that Plan Year shall be deemed
to be his or her Compensation for the portion of such Plan Year preceding the
date on which his or her active service terminated annualized for the entire
Plan Year (provided that bonuses paid during such period shall not be
annualized), and prorating such total amount for the portion of such Plan Year
during which the Participant was an Employee.     (b)   Compensation for
Succeeding Plan Years Ending Within the Disability Period. For any succeeding
Plan Year ending within the Participant’s Disability Period, such Participant’s
Compensation shall be deemed to be his or her Compensation determined under
Section 5.6(a) above for the preceding Plan Year (annualized, if the Participant
was not an Employee for the entire Plan Year), increased by four percent.    
(c)   Compensation for Year of Recovery. If a Participant’s Disability Period
ends as a result of his or her recovery from Disability during a Plan Year (the
“Recovery Year”) and he or she returns to active service immediately after the
Participant’s Disability Period ends, the Notional Contribution, if any, for the
Recovery Year shall be determined based on Compensation for the Recovery Year
equal to the sum of (a) the Compensation earned during the portion of the
Recovery Year that excludes the Participant’s Disability Period and (b) the
Compensation determined under Section 5.6(a) or (b) above (as applicable)
attributable to the portion of the Recovery Year that includes the Participant’s
Disability Period prorated for the portion of such Recovery Year during which
the Participant was an Employee. If a Participant whose Disability Period ends
as a result of his or her

 



--------------------------------------------------------------------------------



 



      recovery from Disability returns to active service with the Employer
during the Plan Year in which he or she recovers from Disability but not
immediately after his or her recovery from Disability, and he or she is
otherwise eligible to receive a Notional Contribution for such Plan Year, his or
her Account shall be credited with a Notional Contribution for such Plan Year
only if and to the extent determined by the ECOB.”

  15.   Effective as of February 1, 2006, the Plan is hereby amended by deleting
Section 8.2 in its entirety and substituting the following:

  “8.2   Each Participant who Separates from Service with an Employer shall
receive as soon as practicable, but in no event later than 90 days following the
date of such Separation form Service, as determined at the sole discretion of
the Administrative Committee, a lump sum cash distribution equal to the value of
the Participant’s vested account balance, as adjusted pursuant to the provisions
of Article V, as of the date of distribution.”

  16.   Effective as of February 1, 2006, the Plan is hereby amended by deleting
Section 8.3(a) in its entirety and substituting the following:         “The Plan
shall be interpreted and administered in a manner so that any amount payable
hereunder shall be paid or provided in a manner and at such time and in such
form that is either exempt from or compliant with the applicable requirements of
Section 409A of the Code and applicable guidance and regulations issued
thereunder. If any amount that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under the Plan by reason of the Participant’s
Separation from Service during a period in which he is a “specified employee”
(as defined in Code Section 409A and applicable regulations), then payment of
such non-exempt amounts shall be delayed until the earlier of the Participant’s
death or the first day of the seventh month following the Participant’s
Separation from Service. The ECOB is authorized to amend or declare void any
election or determination made under the Plan in such manner as may be
determined by it to be necessary or appropriate to evidence or further evidence
required compliance with Section 409A of the Code, and shall construe and
interpret any ambiguous provisions of the Plan in a manner that is in compliance
with Section 409A of the Code.”     17.   Effective as of February 1, 2006, the
Plan is hereby amended by deleting the second sentence of Section 9.1 in its
entirety and substituting the following:         “Any benefit payable pursuant
to this Section 9.1 shall be paid to the Participant’s Beneficiary as soon as
practicable, but in no event later than 90 days following the

 



--------------------------------------------------------------------------------



 



      date of the Participant’s death, as determined at the sole discretion of
the Administrative Committee.”

  18.   Effective as of February 1, 2006, the Plan is hereby amended by deleting
Section 10.1 in its entirety and substituting the following:

  “10.1   If the Administrative Committee determines that a Participant has
incurred a Disability, the Participant shall receive a distribution of his
Account pursuant to Section 10.2 on the date of such Participant’s Separation
from Service, if any, occurring as a result of such Disability or as soon as
administratively possible thereafter, but in no event later than 90 days
thereafter, as determined at the sole discretion of the Administrative
Committee. A Participant on a leave of absence due to a Disability shall be
deemed to have incurred a Separation from Service on the earlier of
(i) termination of the Participant’s employment by the Company while on such
leave or (ii) the date which is 6 months following the commencement of such
leave, or the date which is 29 months following the commencement of such leave
where the leave was due to a medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 6 months, and such impairment causes
the Participant to be unable to perform the duties of his or her position.
Notwithstanding the foregoing, (i) a Participant on a leave of absence shall not
be deemed to have a Separation from Service so long as the Participant retains a
right to reemployment under statute or by contract and (ii) if the Participant
dies before the incurring a Separation from Service as a result of a Disability,
the Beneficiary shall receive a distribution pursuant to Article IX.”

  19.   Effective as of February 1, 2006, the Plan is hereby amended by deleting
Section 10.2 and renumbering Section 10.3 as 10.2.     20.   The Plan is hereby
amended by deleting the second sentence of Section 12.1 in its entirety and
substituting the following:         “Notwithstanding the foregoing, the ECOB
may, in its sole discretion, (i) freeze the Plan as of any date with respect to
the crediting of future Notional Contributions and/or Declared Interest, or
(ii) terminate the Plan as of any date and distribute to the Participants an
amount equal to their Account balances, as adjusted pursuant to the provisions
of Article V, as of such date.”     21.   The Plan is hereby amended by adding
the following sentence to the end of Section 13.1:

 



--------------------------------------------------------------------------------



 



      “Notwithstanding the foregoing, the Administrative Committee shall comply
with a domestic relations order that would satisfy Section 414(p)(1)(A) of the
Code as if such Section applied to the Plan, provided that no payment shall be
made from the Plan to any person prior to the time the Participant or his
Beneficiary, as the case my be, is entitled to receive such payment.”

  22.   The Plan is hereby amended by adding the following new Section 13.9:

  “13.9   All notices and other communications made pursuant to this Plan must
be in writing and must be given by hand delivery, or by certified mail, return
receipt requested, or by overnight courier, or by telecopy with a confirmation
copy sent by either overnight courier or first-class mail, and addressed as
follows:

If to the Participant, then to the Participant’s last known address.
If to the Company:
Toys “R” Us, Inc.
Attention: Administrative Committee
One Geoffrey Way
Wayne, NJ 07470-2030
or to such other address as either party shall have furnished to the other in
writing in accordance with this Section. Notice and communications shall be
effective when actually received by the addressee.”
          Except as expressly amended hereby, the terms of the Plan shall be and
remain unchanged and the Plan as amended hereby shall remain in full force and
effect.
          IN WITNESS WHEREOF, Toys “R” Us, Inc. has caused this Amendment to the
Plan to be executed on the date shown below but effective on the date(s)
indicated above.

            TOYS “R” US, INC.
      By:   /s/ Dan Caspersen         Name:   Dan Caspersen        Title:  
Executive Vice President — Human Resources        Date:   October 13, 2008  



 